DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claim(s) 1-20 are pending and have been allowed for the reasons set forth below.

Allowable Subject Matter
Claim(s) 1-20 are allowed over the prior art of record.

The closest prior art of record is US 2010/0332135, (hereinafter Toda).

The following is an examiner’s statement of reasons for allowance: 
The prior art reference Toda discloses an invention that provides a navigation device comprises a GPS receiver, an acceleration sensor for detecting at least two-axis accelerations in an X-axis direction that is the front-back direction of a moving body and a Y-axis direction that is the right-left direction of the moving body, and at least one-axis angular velocity sensor for detecting the angular velocity in an azimuth direction around a Z-axis orthogonal to the X-axis direction and the Y-axis direction. A sensor detection value appropriate correction judgment module of an integrated calculation module having a CPU or the like finds the product of the value (velocity) obtained by integrating the acceleration detection value in the X-axis direction 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A system comprising: 
a controller circuit of a host vehicle, the controller circuit being configured to: 
determine prior coordinates of the host vehicle; 
determine a distance and a heading traveled by the host vehicle since determining the prior coordinates of the host vehicle; 
determine when the heading traveled differs from a cardinal direction by being both greater than a noise threshold and less than an angle threshold; 
responsive to determining that the heading traveled differs from the cardinal direction by being both greater than the noise threshold and less than the angle threshold, determine, based on the distance traveled and the cardinal direction, a coordinate correction to present coordinates of the host vehicle; and 
responsive to determining the coordinate correction to the present coordinates of the host vehicle, provide the present coordinates of the host vehicle as an input to an automated mode of the host vehicle controlling operation of the host vehicle.

Regarding Claim 10, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method for dead reckoning a position of a host vehicle, the method comprising: 
determining prior coordinates of the host vehicle; 
determining a distance and a heading traveled by the host vehicle since determining the prior coordinates of the host vehicle; 
determining when the heading traveled differs from a cardinal direction by being both greater than a noise threshold and less than an angle threshold; and 
responsive to determining that the heading traveled differs from the cardinal direction by being both greater than the noise threshold and less than the angle threshold, determining, based on the distance traveled and the cardinal direction, a coordinate correction to present coordinates of the host vehicle; and 
responsive to determining the coordinate correction to the present coordinates of the host vehicle, providing the present coordinates of the host vehicle as an input to an automated mode of the host vehicle controlling operation of the host vehicle.

Regarding Claim 19, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processor of a system of a host vehicle, configure the processor to: 
determine prior coordinates of the host vehicle; 
determine a distance and a heading traveled by the host vehicle since determining the prior coordinates of the host vehicle; 

responsive to determining that the heading traveled differs from the cardinal direction by being both greater than the noise threshold and less than the angle threshold, determine, based on the distance traveled and the cardinal direction, a coordinate correction to present coordinates of the host vehicle; and 
responsive to determining the coordinate correction to the present coordinates of the host vehicle, provide the present coordinates of the host vehicle as an input to an automated mode of the host vehicle controlling operation of the host vehicle.

Claims 2-9, 11-18, 20 depend from Claims 1, 10, and 19 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668